DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken alone or in combination failed to teach or suggest an assist system, method, and non-transitory computer readable medium of assisting an operation of a plurality of medical institutions comprising: performing machine learning using medical institution data including operation data relating to the operation of the plurality of medical institutions and economic data relating to an economic efficiency, patient data relating to patients in a region to which the plurality of medical institutions belong, medical device data relating to which medical devices or components of the medical devices are reusable, and environment data relating to an environment surrounding each of the plurality of medical institutions; presenting an operation policy for improving the economic efficiency of each of the plurality of medical institutions belonging to the region based on a result of the machine learning; and presenting a medical treatment policy to each patient based on a result of the machine learning based on a relationship between the patient data, the environment data, and medical data, the medical data including disease name, symptoms, and necessity of medical treatment for each patient, and wherein the presented medical treatment policy includes a recommendation of a medical institution from the plurality of medical institutions and a treatment schedule for each patient that improves the economic efficiency of the each of the plurality of medical institutions belonging to the region based on the result of the machine learning; acquiring latest medical institution data, latest patient data, latest medical device data, and latest environment data for the each of the plurality of medical institutions after the performing of the machine learning; applying the machine learning result to the latest medical institution data, the latest patient data, the latest medical device data, and the latest environment data for the each of the plurality of medical institutions; and presenting management policies to the each of the plurality of medical institutions based on the machine learning result applied to the latest medical institution data, the latest patient data, the latest medical device data, and the latest environment data, as recited in independent claims 1, 10, and 19, in combination with the other recited features of the claims.

The closest prior art found during extensive searching was Philippe (US 2012/0041770 A1) which discloses after each procedure is complete, data about the actual supplies consumed can be compared to the preference card or template used to generate the pick list, and any differences can be used to modify the template. Over time, the preference data or templates for specific procedural events can be updated based on the actual supplies that are consumed, and this feedback can hopefully be used to generate better initial predictions about the supplies that will be required for subsequent procedures. In this manner, the supply management module can “learn” to provide improved predictions as more and more data is collected (¶ 0049).  A user can remove unused supplies from the case cart and return these supplies to a supply depot. As this is done, the pick list can be updated using the electronic data collection device to remove unused items from the list. This information can be communicated to the supply management system, which can be used for updating patient information, such as billing information (e.g. to generate an itemized list of all the supplies that were consumed during the particular procedure) or medical history information (e.g. details of any high value items such as implants that were inserted into the patient) (¶ 0082).  Philippe however fails to teach or suggest an assist system, method, and non-transitory computer readable medium of assisting an operation of a plurality of medical institutions comprising: performing machine learning using medical institution data including operation data relating to the operation of the plurality of medical institutions and economic data relating to an economic efficiency, patient data relating to patients in a region to which the plurality of medical institutions belong, medical device data relating to which medical devices or components of the medical devices are reusable, and environment data relating to an environment surrounding each of the plurality of medical institutions; presenting an operation policy for improving the economic efficiency of each of the plurality of medical institutions belonging to the region based on a result of the machine learning; and presenting a medical treatment policy to each patient based on a result of the machine learning based on a relationship between the patient data, the environment data, and medical data, the medical data including disease name, symptoms, and necessity of medical treatment for each patient, and wherein the presented medical treatment policy includes a recommendation of a medical institution from the plurality of medical institutions and a treatment schedule for each patient that improves the economic efficiency of the each of the plurality of medical institutions belonging to the region based on the result of the machine learning; acquiring latest medical institution data, latest patient data, latest medical device data, and latest environment data for the each of the plurality of medical institutions after the performing of the machine learning; applying the machine learning result to the latest medical institution data, the latest patient data, the latest medical device data, and the latest environment data for the each of the plurality of medical institutions; and presenting management policies to the each of the plurality of medical institutions based on the machine learning result applied to the latest medical institution data, the latest patient data, the latest medical device data, and the latest environment data.  Moreover, the missing claimed elements from Philippe are not found in a reasonable number of references.  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these missing elements in an embodiment in the Phillipe disclosure because it is not an obvious variation of Phillipe to perform machine learning using medical institution data including operation data relating to the operation of the plurality of medical institutions and economic data relating to an economic efficiency, patient data relating to patients in a region to which the plurality of medical institutions belong, medical device data relating to which medical devices or components of the medical devices are reusable, and environment data relating to an environment surrounding each of the plurality of medical institutions, acquire latest medical institution data, latest patient data, latest medical device data, and latest environment data for the each of the plurality of medical institutions after the performing of the machine learning, apply the machine learning result to the latest medical institution data, the latest patient data, the latest medical device data, and the latest environment data for the each of the plurality of medical institutions, and present management policies to the each of the plurality of medical institutions based on the machine learning result applied to the latest medical institution data, the latest patient data, the latest medical device data, and the latest environment data.  Therefore, these features are not obvious because none of the prior art teaches or suggest an assist system, method, and non-transitory computer readable medium of assisting an operation of a plurality of medical institutions comprising: performing machine learning using medical institution data including operation data relating to the operation of the plurality of medical institutions and economic data relating to an economic efficiency, patient data relating to patients in a region to which the plurality of medical institutions belong, medical device data relating to which medical devices or components of the medical devices are reusable, and environment data relating to an environment surrounding each of the plurality of medical institutions; presenting an operation policy for improving the economic efficiency of each of the plurality of medical institutions belonging to the region based on a result of the machine learning; and presenting a medical treatment policy to each patient based on a result of the machine learning based on a relationship between the patient data, the environment data, and medical data, the medical data including disease name, symptoms, and necessity of medical treatment for each patient, and wherein the presented medical treatment policy includes a recommendation of a medical institution from the plurality of medical institutions and a treatment schedule for each patient that improves the economic efficiency of the each of the plurality of medical institutions belonging to the region based on the result of the machine learning; acquiring latest medical institution data, latest patient data, latest medical device data, and latest environment data for the each of the plurality of medical institutions after the performing of the machine learning; applying the machine learning result to the latest medical institution data, the latest patient data, the latest medical device data, and the latest environment data for the each of the plurality of medical institutions; and presenting management policies to the each of the plurality of medical institutions based on the machine learning result applied to the latest medical institution data, the latest patient data, the latest medical device data, and the latest environment data, as recited in independent claims 1, 10, and 19, in combination with the other recited features of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joey Burgess whose telephone number is (571)270-5547. The examiner can normally be reached Monday through Friday 9-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/JOSEPH D BURGESS/             Primary Examiner, Art Unit 3626